United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.A., Appellant
and
U.S. POSTAL SERVICE, MAIL PROCESSING
ANNEX, Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1741
Issued: June 11, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 11, 2014 appellant filed a timely appeal from a February 21, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a left shoulder condition causally related to
factors of his federal employment.
FACTUAL HISTORY
On May 27, 2013 appellant, then a 54-year-old mail handler, filed a traumatic injury
claim alleging that on April 24, 2013 he injured his left shoulder in the performance of duty. He
described the cause of his injury as performing “mail handler duties over the years.”
1

5 U.S.C. § 8101 et seq.

On April 3, 2013 appellant accepted an offer of modified assignment as a mail handler.
The duties included sealing, patching, and repairing mail.
On May 31, 2013 the employing establishment controverted the claim. It argued that
appellant had not sufficiently described the history of injury or submitted supporting medical
documentation. The employing establishment also noted that it appeared that his claim was for
an occupational disease rather than a traumatic injury.
By letter dated June 4, 2013, OWCP requested that appellant submit additional factual
and medical information, including a reasoned report from his attending physician addressing the
causal relationship between any diagnosed condition and his employment. In a June 16, 2013
response, appellant described in detail his work as a mail handler for over 25 years. Beginning
April 24, 2013 he experienced left shoulder and upper arm pain while performing his work duties
that increased over time.
In a report dated May 13, 2013, received by OWCP on July 2, 2013, Dr. James K.
Friedlander, a Board-certified orthopedic surgeon, evaluated appellant for complaints of anterior
lateral pain in his left shoulder. He stated, “[Appellant] denies any specific injuries but started
having the pain when he returned to work at the [employing establishment]. Dr. Friedlander
reports that he [has] been doing a lot of mail sorting and thinks he may have aggravated it
somehow.” He diagnosed left shoulder pain and a probable chronic rotator cuff tear. In a duty
status report dated May 13, 2013, Dr. Friedlander found that appellant could work with
restrictions.
A May 13, 2013 magnetic resonance imaging (MRI) scan study of the left shoulder
showed a small articular surface tear of the infraspinatus tendon and mild-to-moderate
supraspinatus/infraspinatus tendinopathy.
In a report dated June 26, 2013, Dr. Friedlander found that a May 28, 2013 MRI scan
showed a partial thickness left rotator cuff tear and tendinopathy. He related, “It is my medical
opinion that the long-term repetitive heavy lifting, carrying, pushing, and pulling required in his
employment with the [employing establishment] as a mail carrier aggravated his underlying
condition with his left shoulder.”
By letter dated July 15, 2013, OWCP advised Dr. Friedlander that appellant worked as a
mail handler, not as a mail carrier and that he had not worked in his usual employment since
February 17, 2012. It indicated that appellant returned to limited-duty employment on April 21,
2013 “repairing and sealing mail.” OWCP asked Dr. Friedlander to describe the work factors
that he believed caused a diagnosed left shoulder condition. In the accompanying statement of
accepted facts, it noted that appellant stopped work from June 29 to August 22, 2011 due to right
carpal tunnel syndrome under file number xxxxxx651. Appellant again stopped work on
February 17, 2012 for right shoulder surgery under file number xxxxxx477. He returned to
modified employment on April 21, 2013.
In a separate letter dated July 15, 2013, OWCP notified appellant that it was adjudicating
his claim as an occupational disease since he attributed his condition to work factors occurring
beyond the course of one work shift.

2

On July 23, 2013 Dr. Friedlander indicated that his June 26, 2013 report should specify
that appellant worked as a mail handler. He stated, “The description of the duties of a mail
handler does not change my opinion about the aggravation of his underlying condition.”
Dr. Friedlander further stated:
“[Appellant’s] left shoulder condition is from long-term chronic repetition which
was aggravated by starting his new job duties repairing and sealing mail starting
April 21, 2013. [He] reports that his permanent restrictions he has in place for his
right upper extremity required him to lift partial and full flats of mail trays with
his left upper extremity. [Appellant] reports that his left shoulder was also
aggravated by doing repetitious motions of pulling and tearing mailbags from a
roll dispenser.
“[Appellant’s] left shoulder condition was aggravated by his duties as a mail
handler till February 17, 2012. He was not symptomatic with his left shoulder
during this time of inactivity. Once [appellant] started doing his restricted duties
beginning April 21, 2013 he started having left shoulder pain beginning
April 24, 2013.”
By decision dated August 27, 2013, OWCP denied appellant’s claim after finding that the
medical evidence was insufficient to establish that he sustained a medical condition causally
related to the accepted work factors. It found that the work duties identified by his physician as
causing his employment injury did not correspond to the limited-duty assignment he performed
beginning April 24, 2013.
On September 14, 2013 appellant requested a review of the written record by an OWCP
hearing representative. He attributed his condition to long-term repetitive heavy lifting as a mail
handler. Appellant related that when he resumed work on April 21, 2013, he used his left arm to
carry mail trays and place them on a repair table. He asserted that his rotator cuff tear resulted
from work duties performed up until February 2012, but that his job duties starting April 21,
2013 aggravated his condition. Appellant described in detail his employment duties.
By decision dated February 21, 2014, an OWCP hearing representative affirmed the
August 27, 2013 decision. She found that appellant’s physician did not explain how his work
duties before February 2012 caused his injury when he had no symptoms until after April 2013.
On appeal appellant argues that he sustained a repetitive injury to his left shoulder
working as a mail handler from November 1986 until February 2012. He notes that OWCP
accepted that he sustained a right shoulder injury under file number xxxxxx477 and right carpal
tunnel syndrome under file number xxxxxx651. Appellant questions OWCP’s reason for
denying his claim, noting that Dr. Friedlander showed knowledge of his work history and job
duties. He asserts that he experienced pain in his left shoulder on April 24, 2013 while
performing new work duties that necessitated repetitive left arm and hand movements.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;5 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;6 and (3) medical evidence establishing the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.7
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP
shares responsibility to see that justice is done.8 The nonadversarial policy of proceedings under
FECA is reflected in OWCP’s regulations at section 10.121.9
ANALYSIS
Appellant alleged that he sustained a left shoulder condition due to working as a mail
handler for over 25 years.10 In February 2012 he stopped work due to a right shoulder injury.
Appellant returned to modified employment on April 24, 2013. He alleged that his work duties
as a mail handler until February 2012 caused his left shoulder condition and that his new work
duties starting April 2013 moving mail trays and placing them on a repair table aggravated his
2

5 U.S.C. § 8101 et seq.

3

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

4

See Ellen L. Noble, 55 ECAB 530 (2004).

5

Michael R. Shaffer, 55 ECAB 386 (2004).

6

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

7

Beverly A. Spencer, 55 ECAB 501 (2004).

8

Jimmy A. Hammons, 51 ECAB 219 (1999).

9

20 C.F.R. § 10.121.

10

OWCP properly adjudicated appellant’s claim as an occupational disease as he attributed his condition to work
factors occurring over the course of more than one work shift.” See 20 C.F.R. § 10.5(q).

4

left shoulder condition. OWCP accepted that appellant worked as a mail handler until
February 2012 and that he returned to limited-duty employment in April 2013 repairing and
sealing mail. The employing establishment has not disputed his description of his work duties as
a mail handler or his contention that he moved mail trays and placed them on a repair table using
his left arm while performing his modified assignment. The Board, therefore, finds that
appellant has established the occurrence of the work factors alleged to have caused his condition.
The issue, therefore, is whether the medical evidence establishes a causal relationship between
the claimed conditions and the identified employment factors.
In a report dated May 13, 2013, Dr. Friedlander discussed appellant’s complaints of
anterior lateral left shoulder pain that he believed was aggravated by mail sorting. He diagnosed
a probable rotator cuff tear. In a report dated June 26, 2013, Dr. Friedlander determined that an
MRI scan study of the left shoulder showed a partial thickness rotator cuff tear and tendinopathy.
He attributed appellant’s condition to his long-term work lifting, carrying, pushing, and pulling
as a as a mail carrier. On July 23, 2013 Dr. Friedlander clarified that appellant worked as a mail
handler not a mail carrier. He advised that his finding regarding the aggravation of appellant’s
condition had not altered after reviewing the actual duties of a mail handler. Dr. Friedlander
concluded that appellant’s work as a mail handler until February 17, 2012 aggravated his left
shoulder condition and that his modified duties beginning April 21, 2013 of repairing and sealing
mail moving flats of mail trays with his left upper extremity further aggravated his condition.
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP
shares responsibility in the development of the evidence to see that justice is done.11 The Board
has reviewed Dr. Friedlander’s reports and notes that he provided a clear opinion that appellant’s
left shoulder condition was aggravated both by his work as a mail handler until February 17,
2012 and his modified work duties beginning April 21, 2013. Dr. Friedlander based his opinion
on an accurate factual and medical history and expressed his opinion to a reasonably medical
certainty. He did not equivocate or signify any doubt about the causal relationship between
appellant’s work duties and his diagnosed left shoulder condition of a partial thickness rotator
cuff tear and tendinopathy. Dr. Friedlander based his diagnosis on an MRI scan study. His
opinion is supportive, unequivocal, bolstered by objective findings, and based on a firm
diagnosis and an accurate work history. It lacks only an explanation of why appellant sustained
a torn rotator cuff and tendinopathy of the left shoulder as a result of work duties as a mail
handler before February 17, 2012 and his work duties in a modified position after April 21, 2013.
Consequently, while the medical evidence from Dr. Friedlander is insufficiently rationalized to
meet his burden of proof to establish an employment-related left shoulder condition, it raises an
undisputed inference of causal relationship sufficient to require further development by OWCP.12
Accordingly, the Board will remand the case to OWCP. On remand, it should further develop
the medical record to determine whether appellant sustained a left shoulder condition causally
related to factors of his federal employment. Following this and such further development as
OWCP deems necessary, it shall issue a de novo decision.
11

A.A., 59 ECAB 726 (2008); Phillip L. Barnes, 55 ECAB 426 (2004).

12

Id.

5

CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the February 21, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: June 11, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

